DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application is in condition for allowance except for the presence of claims 9-10 directed to an invention non-elected without traverse.  Accordingly, claims 9 and 10 have been cancelled.

Reasons for Allowance
Claims 1, 3 and 5-8 are allowed.
The following is an examiner’s statement of reasons for allowance:
RE claim 1, as amended, the prior-art does not teach a rotor of a rotary electric machine, comprising: a body comprising a cylindrical central core and a circumferential plurality of arms extending radially out from the cylindrical central core, the body being mounted with the ability to move about an axis of rotation X; a coilset produced by windings of turns and forming at least one series of coils; a coil comprising a predetermined number of turns around at least two arms of the body, two adjacent coils of a series being angularly offset from one another with a partial overlap, wherein the last coil of a series, situated radially furthest towards the outside, comprises a predetermined number of turns that is lower than the predetermined number of turns of the other coils of the series, wherein the at least one series of coils comprises at least one additional turn wound between several arms of which at least one is different from the arms around which the last coil of the series is wound, and wherein the at least one additional turn extends in a direction that is determined by 360° divided by a number of poles of the rotary electric machine with respect to the direction of the turns of the last coil of the series.
Claims 3 and 5-8 are allowable for their dependency on claim 1.

None of the prior art references of the record, either stand-alone or in combination, has taught or suggest the above-mentioned features in combination with other limitations recited in the claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS TRUONG whose telephone number is (571)270-5532.  The examiner can normally be reached on Monday-Friday 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUYEN LEUNG can be reached on (571)272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THOMAS TRUONG/Primary Examiner, Art Unit 2834